DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Response D – Amendment (“Response”), filed 6 June 2022, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent No. 10,699,264 B1 to Barman (“Barman”) in view of United States Patent No. 8,177,125 B1 to Cooley et al. (“Cooley”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,699,264 B1 to Barman (“Barman”) in view of United States Patent No. 8,177,125 B1 to Cooley et al. (“Cooley”).

As per claims 1, 8 and 15, the claimed subject matter that is met by Barman includes:
A method for handoff of a transaction for completion, the method comprising  (Barman: Abstract): 
via a point-of-sale (POS) terminal (Barman: column 4, lines 56-67 and Fig. 1, 140): 
 a transaction token that corresponds to a transaction for a current order, the current order having been placed via a contact address that is associated with a guest in a loyalty database (Barman: column 9, lines 44-49, column 10, lines 29-54, column 12, lines 7-25 and column 18, lines 5-10); and 
presenting the transaction token for acceptance by a guest device (Barman: column 12, lines 7-25 and column 17, lines 40-59)); 
via the server, following acceptance of the transaction token by the guest device (Barman: Fig. 1, 155): 
accessing the loyalty database and associating the contact address with the transaction (Barman: column 9, lines 44-49 and column 10, lines 29-54);
transmitting a message to the guest device over a channel corresponding to the contact address, wherein the message comprises (Barman: column 8, lines 12-67): 
a link that redirects a web browser on the guest device to a handoff web page that (Barman: column 8, lines 12-67): 
displays content of the transaction (Barman: column 8, lines 12-67); and 
enables modification of the transaction via entry of transaction completion information (Barman: column 8, lines 12-67); 
completing the transaction as modified (Barman: column 9, lines 29-44); and 
providing a notification to the POS terminal and the guest device that the transaction is complete (Barman: column 10, lines 6-10). 
Barman fails to specifically teach receiving a transaction token from a server. The Examiner provides Cooley to teach and disclose this claimed feature.
The claimed subject matter that is met by Cooley includes:
receiving a transaction token from a server that corresponds to a transaction for a current order, the current order having been placed via a contact address that is associated with a guest in a loyalty database (Cooley: column 5, line 33 through column 6, line 44)
Barman teaches a system and method for handoff of a transaction to a mobile device for completion. Cooley teaches a comparable system and method for handoff of a transaction to a mobile device for completion that was improved in the same way as the claimed invention. Cooley offers the embodiment of receiving a transaction token from a server. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of receiving the transaction token from a server as disclosed by Cooley to the transaction token as taught by Barman for the predicted result of improved systems and methods for handoff of a transaction to a mobile device for completion. No additional findings are seen to be necessary. 
As per claims 2, 9 and 16, the claimed subject matter that is met by Barman and Cooley includes:
wherein the payment transaction completion information comprises a tip amount (Barman: column 8, lines 12-67).
The motivation for combining the teachings of Barman and Cooley are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Barman and Cooley includes:
wherein the payment the transaction completion information comprises a payment method (Barman: column 8, lines 12-67).
The motivation for combining the teachings of Barman and Cooley are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 4, 11 and 18, the claimed subject matter that is met by Barman and Cooley includes:
wherein the guest device comprises a smart phone (Barman: column 5, lines 18-20).
The motivation for combining the teachings of Barman and Cooley are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by Barman and Cooley includes:
wherein the guest device comprises a smart tablet (Barman: column 5, lines 18-20).
The motivation for combining the teachings of Barman and Cooley are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 6, 13 and 19, the claimed subject matter that is met by Barman and Cooley includes:
wherein the transaction completion data comprises at least one of a tip amount, a payment method, and a feedback score (Barman: column 8, lines 12-67 and column 15, lines 28-42).
The motivation for combining the teachings of Barman and Cooley are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barman in view of Cooley as applied in claims 1, 8 and 15, and further in view of United States Patent Application Publication No. 2015/0332223 A1 to Aaron et al. (“Aaron”) and United States Patent Application Publication No. 2018/0336636 A1 to Jibowu et al. (“Jibowu”).
As per claims 7, 14 and 20, Barman and Cooley fail to specifically teach determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score; transmitting a notification to a management terminal; and receiving an action from the management terminal selected to improve experience of the guest. The Examiner provides Aaron to teach and disclose this claimed feature.
The claimed subject matter that is met by Aaron includes:
transmitting a notification to a management terminal; and receiving an action from the management terminal selected to improve experience of the guest (Aaron: ¶¶ 0054-0056)
Barman and Cooley teach POS network systems and methods utilizing mobile devices. Aaron teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Aaron offers the embodiment of transmitting a notification to a management terminal; and receiving an action from the management terminal selected to improve experience of the guest. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific notification as disclosed by Aaron to the notifications as taught by Barman and Cooley for the predicted result of improved POS network systems and methods utilizing mobile devices. No additional findings are seen to be necessary. 
Barman, Cooley and Aaron fail to specifically teach at the server, determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score. The Examiner provides Jibowu to teach and disclose this claimed feature.
The claimed subject matter that is met by Jibowu includes:
at the server, determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score (Jibowu: ¶¶ 0061) 
Barman, Cooley and Aaron teach systems and methods for performing transactions using a mobile device. Jibowu teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. Jibowu offers the embodiment of determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the determination as disclosed by Jibowu to the entered time amount and feedback score as taught by Aaron and Barman for the predicted result of improved systems and methods for performing transactions using a mobile device. No additional findings are seen to be necessary. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627